In a child protective proceeding pursuant to Family Court Act article 10, Ingrid S. and Eudora N. appeal from a dispositional order of the Family Court, Kings County (Palmer, J.), dated April 8, 1991, which, upon a fact-finding order of the same court, dated January 19, 1991, finding that the subject child had been sexually abused, placed the child in the custody of the New York City Commissioner of Social Services for a period of 12 months. The appeal brings up for review the fact-finding order dated January 19, 1991.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing was sufficient to prove, by a preponderance of the evidence, that the *746subject child had been sexually abused and that she was an abused and/or neglected child as alleged in the petition (see, Family a Act § 1046 [b] [i]; Matter of Nicole V., 71 NY2d 112). The validating testimony of the child abuse expert, as well as the medical evidence, sufficiently corroborated the child’s out-of-court statements (see, Matter of Abby Gail E., 191 AD2d 696). Further, the appellants, the child’s mother and older sister, failed to come forward with evidence demonstrating an adequate explanation for the source of the child’s condition not indicative of abuse or neglect on their part. Thus, a finding against them was proper (see, Family Ct Act § 1046 [a] [ii]; Matter of Heith S., 189 AD2d 875; Matter of F. Children, 178 AD2d 246; Matter of Tania J. v Esther J., 147 AD2d 252).
We have reviewed the appellants’ remaining contentions and find them to be without merit. Copertino, J. P., Pizzuto, Altman and Hart, JJ., concur.